218 F.3d 196 (2nd Cir. 2000)
Mark Donald Belcher, Plaintiff-Appellant,v.Bridgeport Police, et al.,                          Defendants-Appellees.
Nos. 99-0299(L), 99-0353, 99-0361, 00-0009
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
June 29, 2000.

Before KEARSE, SACK, Circuit Judges and HURD, District Judge.
PER CURIAM:


1
Appellant has filed, pro se, motions seeking assignment of counsel, free trial transcripts, and permission to file fewer than the normally required number of copies of his appeal brief. Upon due consideration thereof, it is hereby ORDERED that the motions in No. 99-0353 be and they hereby are denied without prejudice to renewal. Appellant is hereby ordered to file in this Court within 30 days of the date of this order (1) a statement in detail specifying the issues that appellant intends to present on appeal; and (2) either (a) a transcript of all or the pertinent parts of the trial record, or (b) proof that appellant has ordered the transcripts or has moved in the district court for free transcripts pursuant to 28 U.S.C.  753(f), or (c) a statement that the issues appellant intends to present on appeal do not include claims of trial    error and hence do not require trial transcripts. If appellant moves in the district court for a free transcript, he must provide that court with a statement detailing the "substantial questions" presented by the appeal. See id. If appellant fails to submit a statement of issues and materials as described above within 30 days, the appeal in No. 99-0353 will be dismissed with prejudice.


2
It is further ORDERED that the appeal in No. 99-0361 be and it hereby is dismissed because it lacks an arguable basis in law or fact. See 28 U.S.C.  1915(e); Neitzke v. Williams, 490 U.S. 319, 325, 104 L. Ed. 2d 338, 109 S. Ct. 1827 (1989). Appellant is free in any pending appeal to request, pursuant to Fed. R. App. P. 10(e)(2)(C), that the court of appeals correct omissions in the record on appeal.


3
It is further ORDERED that the appeal in No. 99-0299 be and it hereby is dismissed in light of appellant's statement that he wishes to withdraw that appeal.


4
It is further ORDERED that the appeal in No. 00-0009 be and it hereby is dismissed for lack of jurisdiction because appellant's notice of appeal was not timely filed, see Fed. R. App. P. 4(a);    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264, 54 L. Ed. 2d 521, 98 S. Ct. 556 (1978) (timely filing of a notice of appeal is mandatory and jurisdictional).